The Honorable Albert "Tom" Collier State Representative 2713 Ivy Drive Newport, AR  72112
Dear Representative Collier:
This is in response to your request for an opinion concerning a retired teacher's eligibility for certain increased retirement benefits.
You state that Mrs. Tommie Lee Smith began teaching in Arkansas in September of 1930, and that she retired in August of 1960 at the age of 51.  You note that she went out of state to teach and was told that she could not receive Arkansas retirement benefits while teaching.  She reportedly received a letter from teacher retirement in 1969, after she reached the age of 60, informing her that she could receive benefits for the two months in the summer when she wasn't teaching.  The retirement office listed her retirement year as 1969 rather than 1960.  A question has therefore been raised with regard to the 15% increase in benefits under a 1987 law that applies to teachers retiring before 1961. A.C.A. 24-7-713 (Supp. 1987)).
It must be initially recognized that the retirement laws in place in 1960 made no provision for the voluntary retirement of an active member who had thirty (30) or more years of credited service, regardless of age.  Although current law provides for retirement after thirty (30) years of service, regardless of age (A.C.A. 24-7-701), the law in 1960 provided for a retirement annuity only after the member attained age 60.  See Acts 1957, No. 93, as amended; compiler's notes, Ark. Stat. Ann. 80-1437.  It must therefore be concluded, based upon the facts presented, that Mrs. Smith did not "retire" in 1960, at the age of 51. Rather, she became an inactive member of the teacher retirement system when she left Arkansas teaching service, and her annuity began after she reached age 60, in 1969.
Thus, in conclusion, the Teacher Retirement System has properly listed her year of retirement as 1969, rather than 1960.  In response to your specific question, the 15% increase in benefits under A.C.A. 24-7-713 (Supp. 1987) for those who retired before 1961 does not apply to Mrs. Smith's situation.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.